Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147412 & (64)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellant/                                                                                     Justices
            Cross-Appellee,
  v                                                                SC: 147412
                                                                   COA: 310193
                                                                   Livingston CC: 00-011454-FC
  SANDY RUSSELL GLOVER a/k/a
  SANDY RUSSEL GLOVER a/k/a
  SANDY ALEXANDER GLOVER,
           Defendant-Appellee/
           Cross-Appellant.

  _________________________________________/

         By order of September 18, 2013, the application for leave to appeal the May 21,
  2013 judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant were held in abeyance pending the decision in People v Johnson (Docket No.
  145477). On order of the Court, the case having been decided on December 26, 2013,
  495 Mich 919 (2013), the application and the application for leave to appeal as cross-
  appellant are again considered, and they are DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2014
         p0325
                                                                              Clerk